Citation Nr: 1212362	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  11-00 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with bilateral foot numbness (diabetic neuropathy).

2.  Entitlement to an initial evaluation in excess of 10 percent for amputation, left great toe.  


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from July 1953 to March 1981.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

These claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By written statement dated in July 2009, the Veteran also initiated an appeal of the RO's July 2009 rating decision denying him entitlement to an evaluation in excess of 10 percent for hypertensive vascular disease.  However, after the RO issued a statement of the case in response, the Veteran did not perfect his appeal on this claim.  It is thus not now before the Board for appellate review. 

The Board addresses the claim of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with bilateral foot numbness (diabetic neuropathy) in the REMAND section of this decision, below, and REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Amputation of the Veteran's left great toe included resection of the metatarsal head.  


CONCLUSION OF LAW

The criteria for entitlement to an initial 30 percent evaluation for amputation, left great toe, are met.  38 U.S.C.A. 38 U.S.C.A. § 1155 (West 2002);38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 5171 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice on the claim being decided by letters dated June 2008, September 2008, October 2008 and March 2009.  In the letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  As well, the RO provided the Veteran all necessary information on disability ratings and effective dates.  In addition, the RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the VCAA notice letters satisfy the timing requirements, all having been sent prior to adjudicating the Veteran's claims.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

Specifically, the RO afforded the Veteran a VA examination, during which an examiner discussed the severity of the Veteran's left toe amputation.  The RO also endeavored to secure and associate with the claims file all evidence the Veteran identified as being pertinent to the claims being decided, including post-service treatment records, both private and VA.  However, in the case of records of alleged treatment at the Durham VA Medical Center from April 1981 to October 1996, after requesting the release thereof on three occasions, the RO received a negative response indicating that the facility had no such records.  


II.  Analysis of Claim

The Veteran seeks a higher initial evaluation for amputation of his left great toe.  According to written statements he submitted in July 2009 and December 2010, this condition is rated at a lower level than is appropriate.  Allegedly, the amputation involved removal of the metatarsal head, which was necessary to control the infection that had spread to his foot.  He argues that, given this involvement, a 30 percent evaluation should be assigned. 

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.


A.  Schedular

The RO has evaluated the Veteran's left great toe amputation as 10 percent disabling pursuant to DC 5171.  This DC provides that a 10 percent evaluation is assignable for an amputation of the great toe without metatarsal involvement.  A 30 percent evaluation is assignable for an amputation of the great toe with removal of the metatarsal head.  38 C.F.R. § 4.71a, DC 5171 (2012).  Based on these criteria, the evidence establishes that the Veteran's left great toe disability more nearly approximates the criteria for an initial 30 percent evaluation.  

According to private treatment records in the claims file, the Veteran, a diabetic, developed an ulcer on his left great toe in June 2008.  In August 2008, he began complaining of minimal drainage from the wound and there was a definite odor associated therewith.  This drainage increased during September 2008 despite the Veteran's use of an offloading boot.  

X-rays of the left foot taken in August and September 2008 showed no ulcer-related osteomyelitis or any other infectious process.  In October 2008, however, a culture revealed probable E. coli, a finding suggesting progressive osteomyelitis of the interphalangeal joint.  The Veteran's podiatrist indicated that the infection appeared to be spreading into the Veteran's left foot and was becoming life threatening.  He thus recommended amputation, which occurred in November 2008.  According to a report of the surgery and a record of a follow up visit dated the same month, the amputation included debridement and resection of the first metatarsal head.  

In July 2006, during a VA examination, an examiner noted that the amputation was at the metatarsal phalangeal joint, a finding that could be interpreted in two different ways.  Clarification is not needed, however, because by written statement dated in August 2009, the Veteran's private physician confirmed private medical records showing metatarsal involvement.  Such involvement warrants the assignment of a 30 percent evaluation for amputation of the left great toe under DC 5171.    

B.  Extraschedular

In certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran has not raised such a claim.  Instead he has made one request: for the Board to assign him a 30 percent scheduler evaluation for his left great toe amputation.  Referral for consideration of this matter is thus not necessary.   

C.  Total Disability Rating based on Individual Unemployability

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

Again, the Veteran has requested the initial assignment of a 30 percent evaluation (not the highest possible) and has not submitted evidence of unemployability.  He has thus not raised the question of entitlement to a TDIU and the Board need not consider such a claim.  

D.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his left great toe disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the aforementioned evaluation is the most appropriate given the medical evidence of record.  
Based on the aforementioned findings, the Board concludes that the criteria for entitlement to an initial 30 percent evaluation for amputation of the left great toe are met.  In reaching this decision, the Board considered the complete history of the disability as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The Board also considered the benefit-of-the-doubt rule, but because the preponderance of the evidence is against the claim, the rule is not for application. 


ORDER

An initial 30 percent evaluation for amputation, left great toe, is granted.  


REMAND

Prior to adjudication of the claim of entitlement to service connection for an initial evaluation in excess of 20 percent for diabetes mellitus with bilateral foot numbness (diabetic neuropathy), additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, in a written statement received in August 2009, the Veteran listed multiple medical providers he visited from 2008 to 2009 for diabetes treatment, including, in pertinent part, the University of North Carolina Wound Clinic/Dr. Marston (visits dated from August 2008 to April 2009), Dr. Blackburn (visits dated in April and August 2009), and Franklin Regional Medical Center Wound Clinic (visits dated from April 2009 to June 2011).  Records of all visits that occurred prior to November 2008 are part of the claims file.  All other records have not yet been secured and associated with the claims file.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, the RO afforded the Veteran a VA examination in July 2009, but the results of that examination are inadequate to decide this claim.  Since then, the Veteran has reported and his private physician has objectively confirmed that the Veteran has developed erectile dysfunction, an additional complication of his diabetes.  On examination, the examiner noted no such condition.  

The examiner also noted that the Veteran reported no restrictions to activities secondary to his diabetes, a finding conflicting with other evidence of record.  In March and August 2009, the Veteran's private physician submitted written statements indicating that the Veteran's diabetes restricted his activities, but not because of an inability to control his blood sugar due to strenuous activities.  Rather, the physician explained that the Veteran's diabetic ulcers restricted walking and required special off-loading shoes.  Additional medical information is needed to reconcile the conflicting evidence of record.  

In addition, there is a possibility that, since the Veteran underwent amputations of his great toes in response to infected ulcerations, most recently in late 2008, his ulcers and/or the infections associated therewith have improved or disappeared, thus no longer requiring a restriction of activities.  The outstanding treatment records will shed light on this matter once obtained.  

The Board REMANDS this claim for the following action:

1.  After obtaining any necessary authorization, secure and associate with the claims file all outstanding records of treatment the Veteran has received for his diabetes, including those dated since November 2008 from the University of North Carolina Wound Clinic/Dr. Marston, Dr. Blackburn and Franklin Regional Medical Center Wound Clinic. 

2.  After all recent treatment records have been associated with the claims file, arrange for the Veteran to undergo a VA examination in support of this claim.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to also conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) In obtaining a medical history, ask the Veteran to clarify whether his diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities) and whether it causes erectile dysfunction.  If the Veteran responds affirmatively to the latter, ask him when he first experienced this condition;  

b) Describe the severity of all diabetes-related complications, including, if appropriate, erectile dysfunction and neuropathy;

c) Characterize any neuropathy as mild, moderate or severe;  

d) Specifically indicate whether the Veteran still has foot ulcers and, if so, describe the severity thereof;

e) Acknowledging the conflicting evidence of record (VA examiner's July 2009 opinion and private physician's March and August 2009 statements), offer an opinion as to whether the Veteran's diabetes requires avoidance of strenuous occupational and recreational activities.  

f) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

g) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the examination report to ensure that it complies with these remand instructions and includes all requested information and, if it does not, return it to the examiner for correction.  

4.  Readjudicate the claim being remanded based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  In addition, as it is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011), it necessitates expedited handling.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


